DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 4/18/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a plurality of substrates attachable to the roller," "a first and second pattern," "first of the plurality substrates," and "a second of the plurality of substrates" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “first of the substrates” should be “first of the plurality of substrates”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed subject matter regarding "a plurality of substrates attachable to the roller," "a first and second pattern," "first of the plurality substrates," "a second of the plurality of substrates," and “attachable substrates” are not described in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. (US 20120268964), previously cited, in view of Nam (US 20170299776).
Regarding claim 1, Bastawros teaches 
	a system of manufacturing a light beam shaping diffusor (fig. 17, and 19 to 22, diffuser film and ¶3, diffuser films) comprising,
	a roller (shown in annotated fig. 19 below labeled as roller);
	a substrates (shown in annotated figure 19 below labeled as substrate) attachable to the roller (shown in annotated figure 19 below labeled as roller);
	a pattern of three dimensional microstructures directly ablated on to a substrates (¶77 teaches laser 202 is provided to emit a pulsating laser beam that contacts an outer surface (which is the substrate as shown in annotated figure 19 below) at a predetermined intensity to remove portions of the outer surface 209 (which is the substrate as shown in annotated figure 19 below) to obtain a textured surface) using a laser (laser 202, figure 19); and
	a liquid film material (figure 17; ¶60 teaches extruder device 102 can heat the plastic above a predetermined temperature to induce the plastic to have a liquid state (e.g., molten plastic));
	wherein the substrates (shown in annotated figure 19 below labeled as substrate) is attached to the roller (shown in annotated figure 19 below labeled as roller);
	wherein the liquid film material (¶60 teaches the extruder device 102 heats plastic therein above a predetermined temperature and urges the plastic through the die 104 to form the plastic layer 106) is passed under the roller (shown in figure 17, plastic layer passed user the roller 16); and
	wherein after passing under the roller (64) the liquid film is solidified forming a solidified film (figure 17 and ¶61 teaches the roller cooling system 120 maintains a temperature of rollers 64, 108 below a predetermined temperature to solidify the plastic layer 106 as it passes between the rollers 64, 108)  having three dimensional microstructures (textured surface 215) embossed into the solidified film(shown in figure 21 the textured surface on a diffuser film obtained from roller 64).
	Bastawros does not specifically teach a first pattern of the three dimensional microstructures on the first of the plurality of substrate and a second pattern of the three dimensional microstructures on the second of the plurality of substrate.
	Nam teaches a system (fig. 3-5), comprising a first pattern (fig. 3 shows a first pattern on surface of element 12) of the three dimensional microstructures (pattern mold on surface of element 12) on the first (element 12 in figure 3) of the plurality of substrate (plurality of substrate are element 12 in figure 3, element 12 in figure 4, element 12 in figure 5) and a second pattern (fig. 4 shows a first pattern on surface of element 12) of the three dimensional microstructures  (pattern mold on surface of element 12) on the second (element 12 in figure 4)of the plurality of substrate (plurality of substrate are element 12 in figure 3, element 12 in figure 4, element 12 in figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Bastawros with a first pattern of the three dimensional microstructures on the first of the plurality of substrate and a second pattern of the three dimensional microstructures on the second of the plurality of substrate of Nam for the purpose of manufacturing an optical sheet having a nanopattern (¶1).



    PNG
    media_image1.png
    360
    536
    media_image1.png
    Greyscale

Regarding claim 6, Bastawros in view of Nam teaches the invention as set forth above and Bastawros further teaches the liquid film (paragraph [0060] teaches the extruder device 102 heats plastic therein above a predetermined temperature and urges the plastic through the die 104 to form the plastic layer 106) is liquid polycarbonate (paragraph [0042], diffuser film comprising of polycarbonate compound).
Regarding claim 15, Bastawros teaches 
	a light beam shaper (figures 17, and 19 to 22, diffuser film and ¶3, diffuser film) comprising;
	a solidified film (shown in figure 17 and 22) wherein a temperature at which the film was solidified is indicative of a gloss level (inherently as the plastic layer 106 solidifies has a gloss level) on the surface of said film (figure 17 and ¶61 teaches the roller cooling system 120 maintains a temperature of rollers 64, 108 below a predetermined temperature to solidify the plastic layer 106 as it passes between the rollers 64, 108),
	a plurality of microstructures (shown in figure 20 is a schematic of a textured surface on a cylindrical roller) embossed into the film (shown in figure 21 is a schematic of a textured surface on a diffuser film) by the roller (64) on the substrates (shown in annotated figure 19 above as substrate), wherein the microstructures (textured surface 115) are configured to diffuse and shape a beam of light (¶81, textured surface 215 of diffuser film),
	wherein the solidified film is reversible, such that when reversed the microstructures shape the beam of light into a different shape (¶42, diffuser film comprising of polycarbonate compound and shown in figure 21 the textured surface on the diffuser film where each microstructure are at a unique angle since the prior art, the characteristics and composition of the diffuser is the same as the claimed invention therefore it should have same function of providing when reversed the microstructures shape the beam of light into different shape).
	Bastawros does not specifically teach a plurality of substrates.
	Nam teaches (fig. 3-5) a method comprising one of a plurality of substrates (plurality of substrate are element 12 in figure 3, element 12 in figure 4, element 12 in figure 5), a roller having a plurality of attachable substrates(plurality of substrate are element 12 in figure 3, element 12 in figure 4, element 12 in figure 5), wherein the plurality of substrates each emboss different microstructures onto film(plurality of substrate are element 12 in figure 3 have different microstructures than element 12 in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Bastawros with one of a plurality of substrate of Nam for the purpose of manufacturing an optical sheet having a nanopattern (¶1).  The outer surface being part of the roller of the final product is the same as a substrate ‘attachable’ to the roller actually being attached.  Further it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In Re Dulberg 129 USPQ 348 (CCPA 1961).

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. (US 20120268964), previously cited, in view of Nam (US 20170299776), as applied to claims 1 and 15 above, and further in view of Wang (US 20110149402), previously cited.
Regarding claim 2, Bastawros in view of Nam teaches the invention as set forth above but does not teach each three dimensional microstructure is embossed 100 to 250 microns in the film.
Wang teaches the system of manufacturing a light beam shaping diffusor wherein, each three dimensional microstructure is embossed 100 to 250 microns in the film (paragraph [0075] teaches the diffusion film having concave-convex microstructures and having a total thickness of 190 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Bastawros in view of Nam with embossing a 100 to 250 microns three dimensional microstructure into the film of Wang for the purpose of lowering production cost and improving application value in industry (paragraph [0069]).
Regarding claim 20, Bastawros in view of Nam and Mizuyama teaches the invention as set forth above but does not teach wherein the microstructures are embossed 100 to 250 microns into the film.
Wang teaches the light beam shaper wherein the microstructures are embossed 100 to 250 microns into the film (paragraph [0075] teaches the diffusion film having concave-convex microstructures and having a total thickness of 190                         
                            μ
                        
                    m).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Bastawros in view of Nam and Mizuyama  with embossing 100 to 250 microns microstructure into the film of Wang for the purpose of lowering production cost and improving application value in industry. (paragraph [0069]).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. (US 20120268964), previously cited, in view of Nam (US 20170299776) as applied to claim 1 above, and further in view of Wolfertshofer et al. (US 8,669,981), previously cited.
Regarding claim 3, Bastawros in view of Nam teaches the invention as set forth above but is silent regarding the pattern of three dimensional microstructures being generated by a computer and the pattern of three dimensional microstructures is displayed as an image file.
Wolfertshofer is in the same field of endeavor (column 1, lines 1-15) and teaches the pattern of three dimensional microstructures is generated by a computer and the pattern of three dimensional microstructures is displayed as an image file (figures 1, 5, and 6 and column 8, lines 20-35 teaches fabricating SOSs may be performed using various apparatuses including, but not limited to, a computer numerical controlled (CNC) milling machine or a three-dimensional (3D) printer. For example, pits may be established using a MicroMill 2000 by MicroProto Systems.RTM., which is a desktop CNC milling machine having three axes of motion and an area of operation sufficient to fabricate a SOS that reproduces a detailed image. Moreover, the MicroMill 2000 is repeatable up to 0.01 millimeters (mm), thereby ensuring an acceptable level of precision. Various software systems may be used to control the MicroMill 2000, such as Mach3 control software by ArtSoft.RTM. to execute, for example, GCode--a standard command language for CNC machine tools.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Bastawros in view of Nam with using the pattern of three dimensional microstructures is generated by a computer and the pattern of three dimensional microstructures is displayed as an image file of Wolfertshofer for the purpose of reproducing a detailed image on a surface (column 8, lines 20-35).
Regarding claim 5, Bastawros in view of Nam and Wolfertshofer does teaches the invention as set forth above and Bastawros further teaches the pattern of three dimensional microstructures (figure 20 teaches the textured surface on a diffuser film) etched onto the substrate (shown in annotated figure 19 above as substrate) provides a seamless roller (64; shown in annotated figure 19 above as substrate is a seamless roller 64).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964, previously cited, in view of Nam (US 20170299776) and Wolfertshofer et al. US 8,669,981 as applied to claim 3 above, and further in view of Breland “3D Printing Concrete Structures and Verifying Integrity of their G-Code Instructions: Border Wall a Case Study”(NPL).

Regarding claim 4, Bastawros in view of Nam and Wolfertshofer teaches the invention as set forth above but is silent regarding the image file is converted from a text file indicative of three dimensional microstructures.
Breland teaches the system of manufacturing (pages 1, and 39-44) wherein, the image file is converted from a text file indicative of three dimensional microstructures (shown on pages 39 to 44 teaches the text file (gcode) converted to an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Bastawros in view of Nam and Wolfertshofer with using the image file is converted from a text file indicative of three dimensional microstructures of Breland for the purpose of analysis and verifying before processing (last paragraph on page 39).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964, previously cited, in view of Nam (US 20170299776) and Sullivan US 20130271905, previously cited.
Regarding claim 7, Bastawros teaches a method of manufacturing a seamless diffusor (fig. 17, and 19 to 22, diffuser film and ¶3, diffuser films) comprising,
	laser (laser 202, fig. 19) etching the set of microstructures onto a of substrates to create an ablated microstructure on the surface of the substrates (¶77 states laser 202 is provided to emit a pulsating laser beam that contacts an outer surface at a predetermined intensity to remove portions of the outer surface 209 to obtain a textured surface);
	attaching the substrates (outer surface 209, fig. 19) to a roller (roller 64, fig. 17 and 19);
	running the roller (64) along a surface of a liquid film (figure 17 and ¶61 teaches the roller cooling system 120 maintains a temperature of rollers 64, 108 below a predetermined temperature to solidify the plastic layer 106 as it passes between the rollers 64, 108); and
	freezing (figure 17 and ¶61 teaches the roller cooling system 120 maintains a temperature of rollers 64, 108 below a predetermined temperature to solidify the plastic layer
106 as it passes between the rollers 64, 108) the liquid film such that the surface of the liquid film is embossed with the set of microstructures laser (202) etched into the roller (64).
	Bastawros does not specifically teach a plurality of substrates.
	Nam teaches (fig. 3-5) a method comprising one of a plurality of substrates (plurality of substrate are element 12 in figure 3, element 12 in figure 4, element 12 in figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Bastawros with one of a plurality of substrate of Nam for the purpose of manufacturing an optical sheet having a nanopattern (¶1).
	Bastawros in view of Nam does not specifically teach creating a text file indicative of the desired structure of three dimensions of a set of microstructures; converting the text file into an image file; interpreting the image file, by a laser.
However, it is common and known in the art to create a text file indicative of the desired structure of three dimensions of a set of microstructures; converting the text file into an image file; interpreting the image file, by a laser as evidenced by Sullivan (paragraph [0343]). Further, Sullivan, from the same field of endeavor, is related to laser etching that a user is provided with the option of submitting an image, text, or other design that will be etched (e.g. laser etched) as stated from paragraph [0343].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros in view of Nam, to use a laser etching that a user is provided with the option of submitting an image, text, or other design that will be laser etched (i.e. (similar to converting text to image but it is more direct to submit text or image file directly then the file provides instructions for the laser) as disclosed by Sullivan, for the purpose of providing options for modifying the external features. (paragraph [0343])
Regarding claim 8, Bastawros in view of Nam and Sullivan teaches the invention as set forth above and Bastawros further teaches the method of manufacturing a seamless diffusor (figures 19-21) wherein, the roller (roller 64) provides a seamless set of microstructures (shown in figure 21 the textured surface on a diffuser film).
Regarding claim 9, Bastawros in view of Nam and Sullivan teaches the invention as set forth above and Bastawros further teaches the method of manufacturing a seamless diffusor (figures 17, and 19 to 22, diffuser film and ¶3, diffuser films) wherein, the liquid film (¶60 teaches the extruder device 102 heats plastic therein above a predetermined temperature and urges the plastic through the die 104 to form the plastic layer 106) is a polycarbonate film (¶42, diffuser film comprising of polycarbonate compound).
Regarding claim 10, Bastawros in view of Nam and Sullivan teaches the invention as set forth above and Bastawros further teaches the method of manufacturing a seamless diffusor wherein, the substrate is rubber (¶63 teaches the cylindrical rollers 64 and 108 were both made from rigid materials, to less than 50 nm when at least one of the cylindrical rollers was cladded with a heat-resistant flexible rubber material).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964, previously cited, in view of Nam (US 20170299776) and Sullivan US 20130271905, previously cited, as applied to claim 7 above, and further in view of Nilsen et al. US 20040169928, previously cited.
Regarding claim 11, Bastawros in view of Nam and Sullivan teaches the invention as set forth above but does not teach the substrate is silicone.
Nilsen teaches the method of manufacturing a seamless diffusor (figure 31) wherein, the substrate is silicone (shown in figure 31; paragraph [0113], roller 72 and the outer surface of screen 66 can be formed from a material such as silicone release).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Bastawros in view of Nam and Sullivan with the substrate is made of silicone of Nilsen for the purpose of preventing things sticking to it such as adhesive.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964, previously cited, in view of Nam (US 20170299776) and Sullivan US 20130271905, previously cited, as applied to claim 7 above, and further in view of Lightburn (NPL), previously cited.
Regarding claim 12, Bastawros in view of Nam and Sullivan teaches the invention as set forth above but does not teach the image file is a gray scale image, wherein the percent of the gray scale is indicative of a depth of a microstructure.
However, it should be noted that Lightburn teaches a system of manufacturing a light beam shaping diffusor as shown in the figure, the software can generate patterns and color of patterns by a computer and then convert it to gcode, which are instructions for the laser.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros in view of Nam and Sullivan, to use software to generate patterns and color of patterns by a computer (i.e. software can be set to a gray scale image file and user can set the color scheme for the percent of the gray scale being indicative of a depth of a microstructure) and then convert it to gcode which are instructions for the laser as taught by Lightburn, as a matter of design choice, in order to provide an area for laser cutters to create models (Lightburn figure).
Regarding claim 13, Bastawros in view of Nam and Sullivan in further view of Lightburn teaches the invention as set forth above but does not teach each pixel of the image file corresponds to a laser burn.
However, it should be noted that Lightburn further teaches a system of manufacturing a light beam shaping diffusor as shown in the figure, the software can generate patterns by a computer and then convert it to gcode, which are instructions for the laser.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros in view of Nam, Sullivan and Lightburn, to use the software to generate patterns by a computer and then convert it to gcode which are instructions for the laser (i.e. user can set the option of each pixel of the image file to specific instruction to laser etch) as taught by Lightburn, as a matter of design choice in order to provide an area for laser cutters to create models (Lightburn figure).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964, previously cited, in view of Nam (US 20170299776) and Sullivan US 20130271905, previously cited, as applied to claim 7 above, and further in view of Wang US 20110149402, previously cited.
Regarding claim 14, Bastawros in view of Nam and Sullivan teaches the invention as set forth above but does not teach each microstructure is 50 to 250 microns deep in the film.
Wang teaches the method of manufacturing a seamless diffusor wherein, each microstructure is 50 to 250 microns deep in the film (paragraph [0075] teaches the diffusion film having concave-convex microstructures and having a total thickness of 190 μm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros in view of Nam and Sullivan, to specify each microstructure is 50 to 250 microns deep in the film as taught by Wang, for the purpose of lowering production cost and improving the application value in industry (paragraph [0069]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964, previously cited, in view of Nam (US 20170299776) and Wang US 20110149402, previously cited, as applied to claim 2 above and further in view of Mizuyama US 20140023319, previously cited.
	Regarding claim 16, Bastawros in view of Nam and Wang teaches the invention as set forth above but does not disclose wherein the three dimensional microstructures shape a beam of light into a round shape when a first face is facing the beam of light.
Mizuyama teaches the system of manufacturing a light beam shaping diffusor (figures 4) wherein the three dimensional microstructures shape  (grating surface 102) a beam of light into a round shape when a first face is facing the beam of light (shown in figure 4 the illumination on the bottom is round shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the light beam shaper of Bastawros in view of Nam and Wang with the first face with microstructures facing the beam of light shape the light into a round shape of Mizuyama for the purpose of light being spread out and can be cast out over the entire panel surface (paragraph [0059]).
Regarding claim 17, Bastawros in view of Nam, Wang and Mizuyama teaches the invention as set forth above and Mizuyama further teaches the system of manufacturing a light beam shaping diffusor (figure 4) wherein the round shape is a different round shape when a second face is facing the beam of light (shown in figure 4 the illumination at the top is round shape, it is a different size).  The reason for combining is the same as above in claim 16.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964, previously cited, in view of Nam (US 20170299776) as applied to claim 1 above, and further in view of Schmitz et al. US 20190232543, previously cited.
Regarding claim 18, Bastawros in view of Nam teaches the invention as set forth above but does not teach wherein the roller contains a cooling liquid which solidifies the liquid film, wherein the temperature of the cooling liquid is indicative of a gloss level on the surface of the cooling liquid is indicative of a gloss level on the surface of the solidified film.
However, it is common and known in the art to use a roller contains a cooling liquid which solidifies the liquid film, wherein the temperature of the cooling liquid is indicative of a gloss level on the surface of the cooling liquid is indicative of a gloss level on the surface of the solidified film as evidenced by Schmitz.  Further Schmitz, from the same field of endeavor, is related to manufacturing with a roller (roller 33) contains a cooling liquid (paragraph [0047], cooling liquid may have followed through the casting roller 33, so that heat can be removed from the film material 1 by the cooling liquid) which solidifies the liquid film (film material 1), wherein the temperature of the cooling liquid is indicative of a gloss level (inherently as the plastic layer 106 solidifies has a gloss level) on the surface of the solidified film (1) as stated from paragraph [0046].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Bastawros in view of Nam with using cooling liquid may follow through the casting roller (33), so that heat can be removed from the film material (1) by the cooling liquid (i.e. the roller contains a cooling liquid which solidifies the liquid film) where the plastic layer (106) solidifies has a gloss level (i.e. wherein the temperature of the cooling liquid is indicative of a gloss level on the surface of the solidified film) of Schmitz for the purpose of providing solidification to produce the final product (paragraph [0047]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964, previously cited, in view of Nam (US 20170299776) as applied to claim 1 above, and further in view of FRX polymers (NPL), previously cited.
Regarding claim 19, Bastawros in view of Nam teaches the invention as set forth above but does not disclose wherein the liquid film material contains flame retardant additives.
However, it is common and known in the art to use the liquid film material to contain flame retardant additives as evidenced by FRX polymers.  Further, FRX polymers, from the same field of endeavor, is related to diffuser that use the liquid film material contains flame retardant additives (NPL on FRX polymers website, Nofia PC Copolymers offering flame retardant and potential application include light diffusion panels in LEDs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Bastawros in view of Nam, to specify the liquid film material to contain flame retardant additives of FRX polymers for the purpose of providing light diffusion and meeting all major building and construction first safety standards (NPL FRX polymers).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872